Title: From Thomas Jefferson to James Wood, 16 November 1780
From: Jefferson, Thomas
To: Wood, James



In Council, November 16, 1780

I shall be exceedingly glad to hear the British division is gone, as their presence gives uneasiness. I hope the waggons will come in as you expect. Your orders for receiving the forage of the Officers and repaying them specifically are approved as being perfectly just. We wish in every possible circumstance to lighten the inconveniences which will attend their removal, a measure which we think essential for our safety. If the staff officers will make out to you a state of the balances they owe to those soldiers, women, &c. about to remove we will endeavor to send them money to the amount‥‥ We have no objections to Lt. Croft’s going to New York on parole, as far as we have a right to meddle in it. We recommend it to you to have the pack horses sent on by Baker and unfit for service sold at public auction.
 